Exhibit 10.69

LONG-TERM INCENTIVE AWARD AGREEMENT

(Restricted Stock Unit)

THIS LONG-TERM INCENTIVE RESTRICTED STOCK UNIT AGREEMENT (the “Award Agreement”)
is made the 30th day of April, 2012 (the “Grant Date”), by and between Citizens
Republic Bancorp, Inc. (the “Company”) and the undersigned (the “Grantee”),
pursuant to the Citizens Republic Bancorp, Inc. Stock Compensation Plan (the
“Plan”). Capitalized terms not defined in this Award Agreement shall have the
meanings respectively ascribed to them in the Plan.

WHEREAS, the Company desires to encourage Grantee to excel on behalf of the
Company and its Affiliates to achieve the Company’s long-term business plans and
objectives and to further identify the interests of Grantee with the interests
of the Company’s shareholders;

WHEREAS, the Company desires to grant this long-term restricted stock unit
(“RSU”) Award to Grantee pursuant to the Plan; and

WHEREAS, prior to the Grant Date, the Company received funding under the U. S.
Treasury’s Capital Purchase Program and became subject to the Troubled Asset
Relief Program (“TARP”) and certain compensation restrictions under the
Emergency Economic Stabilization Act of 2008, as amended by the American
Recovery and Reinvestment Act of 2009, and rules, regulations, programs and
interpretations promulgated thereunder, including the TARP Standards for
Compensation and Corporate Governance, Interim Final Rule, as it may be amended
from time to time. A limited number of Executives who have been granted
restricted stock units are covered by such compensation restrictions and to the
extent that Grantee is now or may in the future be covered this Award will be
subject to such restrictions but otherwise such restrictions shall have no
effect on Grantee;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, it is agreed between the parties as follows:

1. Grant of Restricted Stock Unit Award. Subject to the terms and conditions
hereof, including without limitation the restrictions set forth in this
Agreement, the Company hereby grants to Grantee a total of                  RSUs
to receive one share of the Company’s Common Stock for each RSU at the time the
applicable restrictions lapse, less any shares withheld to satisfy income and
employment tax withholding requirements. Forty percent (40%) of the RSUs shall
be performance-based (“Performance-Based”) and sixty percent (60%) shall be
time-based (“Time-Based”), subject to the restrictions described below.

2. Time-Based RSUs Subject to Award. The Time-Based portion of the Award
(                     RSUs) shall 100% vest on the third anniversary of the
Grant Date if Grantee has been continuously employed with the Company or an
Affiliate between the Grant Date and the third anniversary of the Grant Date.
Provided; however, that the RSUs shall not be transferred, pledged, assigned, or
otherwise alienated or hypothecated until the later of the vesting date and the
date(s) on which the RSUs are no longer subject to the TARP limitations in
Section 4 below, at which time the restrictions on the Time-Based portion of the
Award shall lapse, and the associated number of RSUs shall be settled in freely
transferable shares of the Company’s Common Stock, which may occur in
installments, if so required by Section 4.

3. Performance-Based RSUs Subject to Award. The Performance-Based portion of the
Award (                 RSUs) is subject to the Company’s attainment of the
board of director approved Pre-Tax Income target for fiscal years 2012 and 2013
combined (the “Pre-Tax Income Target”). Pre-Tax Income is determined by
subtracting provision expense and noninterest expense from net interest income
and then adding noninterest income. The payout threshold begins upon the
Company’s attainment of 90% of the Pre-Tax Income Target. The maximum payout
will be capped if the Company’s performance is equal to our greater than 140% of
the Pre-Tax Income Target. The grants will be paid on a pro-rata basis if the
Pre-Tax Income Target is between the threshold and the maximum as set forth
below.



--------------------------------------------------------------------------------

           Threshold           Maximum        

Performance as a % of Pre-Tax Income

     <90 %      90 %      100 %      140 %      >140 % 

Payout as a % of Performance-Based portion of the Award

     0        75 %      100 %      175 %      175 % 

If the Company does not attain 90% of the Pre-Tax Income Target, then the RSUs
shall be forfeited as of the last day of the Company’s 2013 fiscal year. If the
Company attains at least 90% of the Pre-Tax Income Target, then the RSUs shall
fully vest on the second anniversary of the Grant Date so long as the Grantee
has been continuously employed with the Company or an Affiliate between the
Grant Date and the second anniversary of the Grant Date. Provided; however, that
the RSUs shall not be transferred, pledged, assigned or otherwise alienated or
hypothecated until the later of the vesting date and the date(s) on which the
RSUs are no longer subject to the TARP limitations set forth in Section 4 below,
at which time the restrictions on the RSUs shall lapse, and the associated
number of RSUs shall be freely transferable, which may occur in installments, if
so required by Section 4.

4. Additional TARP Restrictions.

Notwithstanding the vesting terms described above (or in any other employment or
severance agreement), the RSUs subject to the Award shall not be settled in
freely transferable shares of the Company’s Common Stock earlier than the
following schedule (except as necessary to reflect a merger or acquisition of
the Company):

(a) 25% of the RSUs subject to the Award at the time the Company repays 25% of
the aggregate financial assistance received by the Company under TARP;

(b) An additional 25% of the RSUs subject to the Award at the time the Company
repays 50% of the aggregate financial assistance received by the Company under
TARP;

(c) An additional 25% of the RSUs subject to the Award at the time the Company
repays 75% of the aggregate financial assistance received by the Company under
TARP; and

(d) An additional 25% of the RSUs at the time the Company repays 100% of the
aggregate financial assistance received by the Company under TARP.

5. Lapse of Restricted Period.

(a) Subject to compliance with Sections 6 and 7, restrictions on RSUs subject to
the Award shall be deemed to lapse at the close of business on the later of the
vesting date and the date on which the RSUs are no longer subject to the TARP
limitations set forth in Section 4. Notwithstanding the foregoing, in the event
of Grantee’s (i) death, (ii) Disability, (iii) retirement or (iv) termination of
employment that would entitle Grantee to severance payments pursuant to the
provisions of the Company’s Severance Pay Plan, as in effect from time to time
(the “Severance Pay Plan”), the outstanding Time-Based RSUs, and the
Performance-Based RSUs that have satisfied the Company’s performance targets but
are not vested, shall vest based on the number of months that have lapsed in the
vesting period. For purposes of this Agreement, notwithstanding the definition
in the Plan document, “retirement” shall mean Grantee’s cessation of employment
for reasons other than Cause following the later of Grantee’s 55th birthday and
completion of five years of employment with the Company or an Affiliate. All
outstanding RSUs shall 100% vest in the event of a Change in Control. Upon the
later of the vesting date and the date(s) on which such RSUs are no longer
subject to the TARP limitations in Section 4, the associated number of RSUs
shall be settled in freely transferable shares of the Company’s Common Stock. If
Grantee’s employment with the Company or its Affiliates terminates prior to full
vesting other than under the circumstances described in this Section 5, any
portion of the Award that has not vested at the time of such termination shall
be forfeited.

(b) Until the lapse of all applicable restrictions described in Sections 2
through 5 on RSUs subject to this Award, any certificate evidencing the shares
subject to the Award shall carry the following restrictive legend:



--------------------------------------------------------------------------------

The sale or other transfer of the restricted stock units represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the Citizens Republic Bancorp
Stock Compensation Plan (the “Plan”), rules and administrative guidelines
adopted pursuant to such Plan and an Agreement dated April 30, 2012. A copy of
the Plan, such rules and such Agreement may be obtained from the Secretary of
Citizens Republic Bancorp, Inc.

(c) The Company reserves the right to place stop transfer instructions on the
RSUs which are subject to the restrictions described in Sections 2, 3 and 4 of
this Agreement. Grantee shall be entitled to removal of such legend and stop
transfer instructions at the time or times provided by, and in accordance with,
Section 10.3 of the Plan.

6. Restrictive Covenants.

As consideration for the grant of this Award, Grantee agrees to comply with and
be bound by the following restrictive covenants:

(a) Non-Disclosure of Confidential Information. All “Confidential Information”
concerning Company and its customers shall be kept strictly confidential and
shall not be disclosed by Grantee to any third parties or used by Grantee in a
manner contrary to Company’s interests at any time without the prior consent of
Company, except as required by law. “Confidential Information” includes customer
and client lists and all customer, technical, business, marketing, financial,
systems and personnel information from whatever source, the disclosure of which
might be contrary to the interests of Company, excluding information which is or
becomes publicly available other than by Grantee’s acts or omissions. All
Confidential Information and all other property of Company will be returned to
Company on or before the date Grantee’s active status terminates, and Grantee
will not retain any copies in any form.

(b) Non-Solicitation of Employees and Customers. During Grantee’s employment and
for a period of one year following Grantee’s termination of employment for any
reason, including retirement, Grantee shall not, without the prior written
consent of Company:

(i) on his/her own behalf or on behalf of any third party, whether directly or
indirectly, hire or employ, attempt to hire or employ, or solicit, encourage or
induce to leave employment with Company or to accept employment elsewhere than
Company, any person who was employed by Company at any time during the 18-month
period beginning six months prior to the termination of Grantee’s employment and
ending one year after such termination.

(ii) on his/her own behalf or on behalf of any third party, whether directly or
indirectly, provide, sell, market or endeavor to provide, sell or market any
Competing Services to any Restricted Customers (as such terms are defined
below), or otherwise solicit or communicate with any Restricted Customers for
the purpose of selling or providing any Competing Services. “Competing Services”
means any products or services that are similar to or competitive with the
products and services sold or offered by Company. “Restricted Customers” means
any of Company’s current, former, or prospective customers to whom Grantee
provided services, with whom Grantee had business contact on behalf of Company,
with respect to whom Grantee has confidential information, or with whom Grantee
had any responsibilities during the last two years of Grantee’s employment with
Company.

(c) Non-disparagement. During Grantee’s employment and following Grantee’s
termination of employment for any reason, including retirement, Grantee shall
not publicly or privately make disparaging comments with respect to Company or
it’s management in general and specifically with respect to any of Company’s
personnel, operations, products, policies or practices.

(d) Non-Competition. During Grantee’s employment and for a period of one year
following Grantee’s termination of employment for any reason, including
retirement, Grantee shall not, without the prior written consent of Company,
become employed by (including self-employment) or otherwise provide services to
or on behalf of any person or entity whose business competes with Company where
both:

(i) Grantee will be called to perform the same or substantially similar
functions to those which Grantee performed while employed by Company during the
one-year period prior to the termination of Grantee’s employment, and



--------------------------------------------------------------------------------

(ii) Grantee will, by virtue of the new business relationship, be acting in a
manner which is or may reasonably be expected to be prejudicial to or in
conflict with the interests of Company, as determined in the reasonable
discretion of the Chief Executive Officer of Company or the Chief Executive
Officer’s designee.

The restrictions set forth in this paragraph 6(d) shall not apply following a
termination of Grantee’s employment that would entitle Grantee to severance
payments pursuant to the provisions of the Company’s Severance Pay Plan.

(e) Subsequent Assistance. Following Grantee’s termination of employment for any
reason, (other than death and in certain instances, Disability) Grantee shall
furnish such reasonable subsequent assistance requested by Company that is
deemed material to the transition of responsibilities from Grantee to his or her
successor.

(f) Reformation. If any portion of these restrictive covenants is found to be
unenforceable, any court of competent jurisdiction may reform the restrictions
as to time, geographical area or scope to the extent required to make the
provision enforceable under applicable law.

(g) Disclosure of Information. Grantee hereby agrees that he/she shall provide
Company with any information reasonably requested to determine compliance with
these restrictive covenants and authorizes Company to disclose the covenants and
the remedies for their violation to any third party who might be affected
thereby, including Grantee’s prospective employer.

(h) Cancellation and Other Remedies. If Grantee violates the restrictive
covenants described in Sections 6(a) through 6(e) above:

(i) all RSUs subject to this Award that are subject to restriction shall be
forfeited immediately,

(ii) all RSUs that were covered by this grant and were settled in freely
transferable shares of Company Common Stock within the period beginning one year
prior to the termination of Grantee’s employment, net of any taxes withheld
(whether withheld in cash or shares), shall be canceled immediately for no
consideration, and

(iii) Grantee shall be required to reimburse Company in an amount equal to any
gain realized by Grantee (determined as of the sale date) with respect to the
sale of any shares originally granted as RSUs pursuant to this Award within the
period beginning one year prior to the termination of Grantee’s employment and
ending six (6) months after the termination of Grantee’s employment, net of any
taxes withheld (whether withheld in cash or shares).

Grantee acknowledges that a violation or attempted violation on his or her part
of the restrictive covenants set forth in Sections 6(a) relating to disclosure
of Confidential Information, 6(b) relating to solicitation of Company’s
employees and customers and 6(c) relating to the making of disparaging comments
concerning Company shall cause immediate and irreparable damage to Company, and
therefore agrees that Company shall be entitled as a matter of right to an
injunction from any court of competent jurisdiction restraining any violation or
further violation of such terms, such right to an injunction, however, shall be
cumulative and in addition to whatever other remedies Company may have under law
or equity. With respect to any violation of the restrictive covenants set forth
in Sections 6(d) relating to noncompetition and 6(e) relating to subsequent
assistance, the right to injunctive relief shall not apply and only the remedies
set forth in sub-sections 6(h)(i), (ii) and (iii) shall be available to Company.
In any action or proceeding by Company to enforce these restrictive covenants
where Company is the prevailing party, Company shall be entitled to recover from
Grantee its reasonable attorneys’ fees and expenses incurred in such action or
proceeding.

7. Clawback. Grantee acknowledges that this Award is subject to all applicable
clawback policies of the Company, including but not limited to recovery or
“clawback” by the Company if the lapse of restrictions on RSUs subject to the
Award is or was based on materially inaccurate financial statements or violates
TARP or the rules, regulations and/or government guidance issued thereunder.
Grantee acknowledges that this Award Agreement may be amended as necessary to
comply with the requirements and/or limitations under TARP or any other federal
requirements, which could include revocation of all or a portion of the Award.



--------------------------------------------------------------------------------

8. Code Section 409A and TARP. It is intended that this Award Agreement and RSUs
granted pursuant to the Award shall be exempt from or in compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). If
RSUs subject to the Award become subject to taxation under Code Section 409A,
Grantee agrees that the Company, without the consent of Grantee, may modify this
Award Agreement to the extent and in a manner that the Company deems necessary
or advisable or shall take such other action or actions, including an amendment
or action with retroactive effect, which the Company deems appropriate to keep
the Award from being subject to Code Section 409A or to amend the Award to
comply with Code Section 409A.

9. Non-Assignability of Award.

(a) The Award hereby granted shall not be transferable. No purported assignment
or transfer of this Award, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
purported assignee or transferee any interest or right whatsoever. For the
avoidance of doubt, the parties acknowledge that this Section 9 applies to the
Award itself, not to the RSUs or settlement of the RSUs in shares of the
Company’s Common Stock, and that the transferability of the RSUs subject to the
Award and the settlement of the RSUs in shares of the Company’s Common Stock
shall be governed by Sections 2 through 7 of this Agreement.

(b) This Award is subject to TARP and in accordance with the Preamble to the
Interim Final Rule, is intended to satisfy the short-term deferral rule under
Code Section 409A, and pursuant to the Preamble intends that settlement of the
Award shall not be treated as a payment outside of the short-term deferral rule
if the settlement is made promptly following the first date on which the payment
could be made without violating TARP and the agreement between the Company as
the TARP recipient and the U.S. Department of Treasury.

10. Adjustments. In the event of any stock dividend, reclassification,
subdivision or combination, or similar transaction affecting the RSUs covered by
this Award, the rights of Grantee are subject to adjustment as provided in
Section 9.1 of the Plan to the extent deemed necessary by the Committee.

11. No Shareholder Rights. During the Restricted Period, Grantee shall not be
considered the record owner of the shares subject to this RSU Award and shall
have no rights of a shareholder (including no voting and dividend rights) with
respect to the shares subject to the Award. Notwithstanding the foregoing, if
Grantee’s RSUs are settled into freely transferable shares of Company Common
Stock, at the time of settlement, Grantee shall receive payment in accordance
with Section 4.6 of the Plan for dividend equivalents on the number of shares
settled that had paid dividends during the Restricted Period.

12. Withholding. No later than the date as of which an amount first becomes
includible in the gross income of Grantee for federal income tax purposes with
respect to any RSUs subject to this Award, Grantee shall pay to the Company, or
make arrangements satisfactory to the Company regarding the payment of, all
federal, state and local income and employment taxes that are required by
applicable laws and regulations to be withheld with respect to such amount.
Grantee authorizes the Company to withhold from his or her compensation,
including withholding from Grantee’s Award, to satisfy any income and employment
tax withholding obligations in connection with the Award. If Grantee is no
longer employed by the Company at the time any applicable taxes are due and must
be remitted by the Company, Grantee agrees to pay applicable taxes to the
Company, and the Company may delay removal of the restrictive legend until
proper payment of such taxes has been made by Grantee. Grantee may satisfy such
obligations under this Section 12 by any method authorized under Section 10.5 of
the Plan.

13. Notices. Every notice relating to this Award Agreement shall be in writing
and if given by mail shall be given by registered or certified mail with return
receipt requested. All notices to the Company shall be delivered to the
Secretary of the Company at the Company’s headquarters. All notices by the
Company to Grantee shall be delivered to Grantee personally or addressed to
Grantee at Grantee’s last residence address as then contained in the records of
the Company or such other address as Grantee may designate. Either party by
notice to the other may designate a different address to which notices shall be
addressed. Any notice given by the Company to Grantee at Grantee’s last
designated address shall be effective to bind any other person who shall acquire
rights hereunder.

14. Governing Law. This Award Agreement (a) shall be governed by and construed
in accordance with the laws of the State of Michigan without giving effect to
conflict of laws, and (b) is not valid unless it has been signed by Grantee and
the Company.

15. Provisions of Plan Controlling. Except as provided in Sections 2, 4, 6 and 7
of this Agreement, the provisions hereof are subject to the terms and provisions
of the Plan, and in the event of any conflict between the provisions of this
Agreement and the Plan, the provisions of the Plan shall control, except with
regard to Sections 2, 4, 5, 6 and 7.



--------------------------------------------------------------------------------

16. Acceptance of Agreement. This Agreement must be accepted by Grantee on the
AST Equity Plan Solutions web site no later than the close of business on
May 14, 2012. In the event that this Award Agreement is not accepted by Grantee
pursuant to the procedures set forth on the AST web site, the RSUs granted
hereunder shall be canceled immediately and Grantee shall forfeit all rights
hereunder.

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the day and year first above written.

 

GRANTEE       CITIZENS REPUBLIC BANCORP, INC.         By:    